United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.T., Appellant
and
DEPARTMENT OF COMMERCE, CENSUS
BUREAU, North Platte, NE, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
John S. Evangelisti, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-293
Issued: July 3, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On November 22, 2013 appellant, through her attorney, filed a timely appeal from an
October 24, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the decision.
ISSUE
The issue is whether OWCP used the proper pay rate in calculating appellant’s schedule
award.
FACTUAL HISTORY
On March 9, 2010 appellant, then a 48-year-old intermittent census enumerator, filed a
traumatic injury claim alleging injury to her neck, back, leg and shoulder in a motor vehicle
accident. She stopped work that day. OWCP accepted displacement of a cervical disc without
1

5 U.S.C. §§ 8101-8193.

myelopathy at C3-4 and C4-5, a face contusion and left shoulder strain. The employing
establishment noted that appellant’s hourly pay rate was $11.00, and that she received
continuation of pay and wage-loss compensation, based on working four and a half hours a day,
four days a week. The record reveals that she had worked for one month prior to the
employment injury. On September 13, 2010 appellant underwent cervical spine surgery. In a
January 27, 2011 decision, OWCP terminated her monetary compensation. Appellant remained
entitled to medical benefits.
On November 30, 2012 appellant submitted a schedule award claim. In an October 16,
2012 report, Dr. Jack L. Rook, an attending Board-certified physiatrist, advised that she had 10
percent impairment of the left arm. In a report dated March 3, 2013, an OWCP medical adviser
agreed with Dr. Rook’s rating and advised that the date of maximum medical improvement was
October 16, 2012.
Appellant advised that she had no employment similar to the census enumerator position
during the year prior to her injury, stating that she drove a semi and worked as a farm hand
driving combines and tractors during that time.
An OWCP pay rate memorandum dated April 2, 2013 noted that appellant’s hourly pay
rate on the date of injury was $11.00, and that she worked an average of 4.5 hours a day. OWCP
multiplied the hourly rate of $11.00 times the hours per day (4.5) times 150 (minimum average
annual earnings) divided by 52 (number of weeks in a year), which yielded a weekly pay rate of
$142.79.2
Appellant was granted a schedule award on April 2, 2013 for 10 percent impairment of
the left arm. The period of the award was October 16, 2012 to May 22, 2013, or 31.2 weeks.
The weekly pay of $142.79 was multiplied by her compensation rate of 66 2/3 percent, yielding a
compensation rate of $95.20. After cost-of-living adjustments, the weekly compensation was
increased to $100.00 a week.
On April 15, 2013 appellant, through her attorney requested reconsideration, noting that
the pay rate of $142.79 did not agree with a May 19, 2010 pay rate memorandum that noted a
pay rate of $198.67. In a merit decision dated October 24, 2013, OWCP determined that the pay
rate used for schedule award purposes was correct, and denied modification of the April 2, 2013
decision.
LEGAL PRECEDENT
Under FECA, monetary compensation for disability or impairment due to an employment
injury is paid as a percentage of monthly rate.3 Section 8101(4) provides that “monthly pay”
means the monthly pay at the time of injury or the monthly pay at the time disability begins or
the monthly pay at the time compensable disability recurs, if the recurrence begins more than six
months after the injured employee resumes regular full-time employment with the United States,
2

Id. at § 8114(d)(3).

3

See id. at §§ 8105-07.

2

whichever is greater.4 The compensation rate for schedule awards is the same as compensation
for wage loss.5
Section 2.900.5.a(3) of OWCP procedures provide that, if the employee did not stop
work on the date of injury or immediately afterwards, defined as the next day, the record should
indicate the pay rate for the date of injury and the date disability began. The greater of the two
should be used in computing compensation, and if they are the same, the pay rate should be
effective on the date disability began.6
Section 2.900.3.e provides that temporary positions, such as census enumerators,
historically average 4.5 hours a day, four days a week.7 However, an individual may have
worked more or less depending on the local census office’s operational requirements, and the
factual evidence should be evaluated carefully. Because of their irregular federal employment,
these employees are usually paid under the provisions section 8114(d)(3) of FECA.8
Section 8114(d)(3) of FECA provides:
“If either of the foregoing methods of determining the average annual earnings
cannot be applied reasonably and fairly, the average annual earnings are a sum
that reasonably represents the annual earning capacity of the injured employee in
the employment in which he was working at the time of the injury having due
regard to the previous earnings of the employee in [f]ederal employment, and of
other employees of the United States in the same or most similar class working in
the same or most similar employment in the same or neighboring location, other
previous employment of the employee, or other relevant factors. However, the
average annual earnings may not be less than 150 times the average daily wage
the employee earned in the employment during the days employed within one
year immediately preceding his injury.”9
Sections 2.900.4 and 2.900.12 of OWCP procedures provide that, when computing
compensation for census workers, when disability did not exceed 90 days, compensation should
be paid on a daily basis according to section 8114(c). For enumerators who ordinarily worked
4.5 hours a day, 4 days a week, where disability extended beyond 90 days and the claimant had
similar employment during the years prior to the injury, compensation should be paid in
accordance with section 8114(d)(1) and (2). Otherwise, it should be based on a weekly basis

4

Id. at § 8101(4).

5

See 20 C.F.R. § 10.404(b); K.H., 59 ECAB 495 (2008).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Determining Pay Rates, Chapter 2.900.5.a(3)
(September 2011).
7

Federal (FECA) Procedure Manual, id. at Chapter 2.900.3.e (March 2011).

8

Supra note 2.

9

Supra note 2.

3

using the following formula: 150 times the actual daily wage divided by 52. The actual daily
wage should be determined by multiplying the hourly pay rate by 4.5 hours.10
ANALYSIS
Appellant, a part-time, intermittent census enumerator, was injured in a motor vehicle
accident on March 8, 2010. She stopped work on that date. Appellant did not return to work and
received compensation, based on her pay rate on the date of injury, until monetary compensation
was terminated on January 27, 2011. She was granted a schedule award on April 2, 2013 for 10
percent impairment of the left arm.
The Board finds that OWCP properly determined appellant’s pay rate for schedule award
computation purposes. Appellant is not challenging the impairment rating of his schedule award
but is challenging the rate of pay used to calculate the award.
The evidence establishes that appellant did not work in the position in which she was
injured substantially for the entire year immediately preceding the injury. Rather, she worked
approximately one month as a temporary-part-time, intermittent census enumerator at an hourly
wage of $11.00. Appellant noted that during the preceding year, she worked driving a semi and
as a farm hand driving tractors and combines. This was not similar to her federal employment.
OWCP procedures provide that, as an intermittent part-time census employee, appellant
was considered to have worked 4.5 hours a day, 4 days a week.11 As noted, sections 2.900.4.c
and 2.900.12.e(3) describe the procedures to be followed in calculating pay rate for census
enumerators. The Board finds that OWCP properly determined appellant’s schedule award pay
rate by multiplying the hourly rate of $11.00 times the hours per day of 4.5 times 150 which was
then divided by 52, yielding a weekly pay rate of $142.79. OWCP based her pay rate for
schedule award purposes on $142.79, multiplied by her compensation rate of 66 2/3, and found
that her weekly pay rate was $95.20, which was raised by a cost-of-living increase to $100.00.
These calculations are in accordance with OWCP procedures.12 Although appellant’s counsel
noted that a May 19, 2010 OWCP pay rate memorandum listed a $198.67 pay rate, OWCP
procedures clearly specify the manner in which the pay rate of an intermittent part-time census
employee is to be determined.13 The Board finds that OWCP properly determined appellant’s
pay rate.

10

Federal (FECA) Procedure Manual, supra note 5 at 2.901.10 (February 2013); see 2.900.4.c and 2.900.12
(March 2011); see 5 U.S.C. §§ 8114(c), 8114(d)(1).
11

Id.

12

See M.H., Docket No. 12-140 (issued July 10, 2012).

13

Appellant was provided a weekly compensation rate of $198.67 from the date of injury until termination of
compensation benefits on January 27, 2011. This clearly was in error, resulting in an overpayment.

4

CONCLUSION
The Board finds that OWCP used the proper rate of pay in calculating appellant’s April 2,
2013 schedule award.
ORDER
IT IS HEREBY ORDERED THAT the October 24, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 3, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

